Henderson, J.,
concurring:
I concur in the judgment in this case for the reason that the ordinance was neither approved by the mayor nor returned to the branch of councils in which it originated with his objections thereto, nor was it retained by him for more than fifteen days without action.
I do not find anything in the facts presented, however, which leads me to conclude that the return of the ordinance by the mayor was intended to be or was in fact a veto of it. The act implies, if it does not expressly state, that the mayor shall notify the council when he returns an ordinance without his signature that he disapproves it. It may be that the requirement that he state his objections thereto is directory and that he need not set forth his reasons, but it is reasonable that he be required to indicate his action and this the statute seems to demand.
In the view entertained by the majority of the court the councils might have passed the ordinance as if returned with objections, but the evidence does not in my opinion warrant such a conclusion. It shows, rather, that the mayor omitted to approve or disapprove and returned the ordinance in six days because his term had expired.
Rice, P. J., also concurs.